ITEMID: 001-101894
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: AYDEMIR AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicants are Turkish nationals and at the time of lodging their applications they were serving prison sentences in various establishments. The names and dates of birth of the applicants, as well as the names of their representatives, and the dates of introduction of the applications appear in the appendix.
By a decision of the Izmir F-type Prison Disciplinary Board, dated 29 December 2004, the applicants were found guilty of breaching prison order by pressing emergency buttons in the cells and by refusing to participate in prison workshops.
Pursuant to the Regulations on the administration of penitentiary institutions and the execution of sentences, the applicants were all prohibited from corresponding for fifteen days. Their appeal requests were rejected by the Enforcement Judge and subsequently by the Assize Court on 11 and 26 January 2005 respectively, on the basis of the case file, without hearing the applicants or their lawyers, pursuant to Law no. 4675 on Enforcement Judges, of 16 May 2001.
Section 4 of Law no. 4675, which lays down the competences of Enforcement Judges, provides that objections filed against disciplinary sanctions shall be dealt with by such a judge. Section 5 provides that the prisoner concerned, or his or her close relative or legal representative, can file an objection against a disciplinary sanction. Furthermore, Section 6 stipulates that the Enforcement Judge shall decide on the basis of the case file, without holding a hearing. That judge may conduct an examination ex officio or request further information from the parties if the interests of justice so require. An appeal against the decisions of Enforcement Judges lies to the nearest Assize Court.
According to this recent law (Section 5), upon objection against a disciplinary sanction, the Enforcement Judge delivers his/her decision after hearing the defence submissions of the prisoner concerned and collecting all the evidence. The prisoner can present his/her defence submissions in person and/or in the presence of his/her lawyer or only through a lawyer.
The law further provides a remedy for all those prisoners who had previously filed objections with the Enforcement Judges concerning disciplinary sanctions imposed on them before the adoption of this law (Provisional Article 1). Accordingly, those who had previously filed objections with Enforcement Judges against a prison disciplinary sanction now have the possibility of filing a fresh objection with the Enforcement Judge within six months following the adoption of this law, and their cases will be dealt with in accordance with the new procedures.
In their additional observations, the Government provided two sample decisions delivered by the Ankara Enforcement Judge following the adoption of Law No. 6008. In these two cases (nos. E2010/777 K/2010/817 and E2010/935 K 2010/916), dated 24 August 2010 and 24 September 2010 respectively, the Ankara Enforcement Judge re-examined the objections filed by prisoners who had previously received disciplinary sanctions. In both cases, the Enforcement Judge heard the prisoners in person and re-examined the evidence in the case files. At the end of the proceedings, the Enforcement Judge annulled the disciplinary sanctions in dispute, clearing these prisoners from all of the consequences of the offence.
